          Case 2:19-cv-01854-RSL-MLP Document 21 Filed 01/21/21 Page 1 of 3



 1                                                                    The Honorable Robert S. Lasnik
                                                                   The Honorable Michelle L. Peterson
 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9    LON BIASCO,                                         Case No. 2:19-cv-01854-RSL-MLP
10
                                          Plaintiff,        STIPULATED MOTION AND
11                vs.                                       ORDER TO CONTINUE
                                                            DEADLINES
12    DEPARTMENT OF HOMELAND
      SECURITY, et al.,                                     Noted for Consideration:
13                                                          January 21, 2021
                                          Defendants.
14

15
           The parties, pursuant to Local Rules 10(g) and 16, hereby jointly stipulate and move for a
16
     90-day extension of the (1) February 1, 2021 discovery deadline solely for the purpose of taking
17
     plaintiff’s deposition, and the (2) March 1, 2021 dispositive motion deadline. The parties do not
18
     seek an extension of any other deadline or any deadline that has already passed.
19
           A court may modify a schedule for good cause. Fed. R. Civ. P. 16(b)(4). Continuing
20
     pretrial and trial dates is within the discretion of the trial judge. See King v. State of California,
21
     784 F.2d 910, 912 (9th Cir. 1986).
22
            The parties submit there is good cause for an extension as the parties are attempting to
23
     resolve this matter. The extension will allow the parties to focus on that rather than expending
24
     resources on undertakings that will be unnecessary if they are able to resolve the matter.
25

26          IT IS SO STIPULATED.

27   DATED: January 21, 2021                              s/ Lon Biasco

28   STIPULATION AND ORDER                                                  UNITED STATES ATTORNEY
     TO CONTINUE DEADLINE                                                  700 STEWART STREET, SUITE 5220
     2:19-cv-16854-RSL MLP                                                   SEATTLE, WASHINGTON 98101
     PAGE– 1                                                                       (206) 553-7970
          Case 2:19-cv-01854-RSL-MLP Document 21 Filed 01/21/21 Page 2 of 3



 1                                           LON BIASCO
                                             7918 135th ST SE
 2                                           Snohomish, WA 98296
 3                                           Phone: 425-326-9024
                                             Email: Lon.Biasco@fema.dhs.gov
 4
                                             Pro se Plaintiff
 5

 6

 7
     DATED: January 21, 2021                 s/ Sarah K. Morehead
 8                                           SARAH K. MOREHEAD, WSBA #29680
                                             Assistant United States Attorneys
 9                                           United States Attorney’s Office
                                             700 Stewart Street, Suite 5220
10                                           Seattle, WA 98101-1271
                                             Phone: (206) 553-7970
11                                           Email: sarah.morehead@usdoj.gov

12                                           Attorney for Defendant

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28   STIPULATION AND ORDER                                       UNITED STATES ATTORNEY
     TO CONTINUE DEADLINE                                       700 STEWART STREET, SUITE 5220
     2:19-cv-16854-RSL MLP                                        SEATTLE, WASHINGTON 98101
     PAGE– 2                                                            (206) 553-7970
          Case 2:19-cv-01854-RSL-MLP Document 21 Filed 01/21/21 Page 3 of 3



 1                                              ORDER
 2

 3        IT IS SO ORDERED.

 4        The deadline for defendant to take plaintiff’s deposition is extended to May 3, 2021, and

 5   the deadline for the parties to file dispositive motions is extended to May 30, 2021.

 6
          Dated this 21st day of January, 2021.
 7


                                                        A
 8

 9
                                                        MICHELLE L. PETERSON
10                                                      United States Magistrate Judge

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28   STIPULATION AND ORDER                                               UNITED STATES ATTORNEY
     TO CONTINUE DEADLINE                                               700 STEWART STREET, SUITE 5220
     2:19-cv-16854-RSL MLP                                                SEATTLE, WASHINGTON 98101
     PAGE– 3                                                                    (206) 553-7970
